 



Exhibit 10.29

Dated 21 December 2004


--------------------------------------------------------------------------------

ALECTA PENSIONSFÖRSÄKRING, ÖMSESIDIGT (1)

to

PHARMION LIMITED (2)



--------------------------------------------------------------------------------

LEASE

of

RIVERSIDE HOUSE, RIVERSIDE WALK,
WINDSOR, SL4 1NA

         

--------------------------------------------------------------------------------


  FROM :   21 December 2004

  EXPIRING ON :   29 April 2015

  BASIC RENT :   £681,050

      (subject to review)

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



          Clause   Contents   Page
1
  Definitions and Interpretation   1
2
  Demise and Rent   5
3
  Tenant’s Covenants   5
4
  Landlord’s Covenants   6
5
  Forfeiture   6
6
  Determination   7
7
  Miscellaneous   7
8
  Proper Law   8 Schedule 1 The Property   9 Schedule 2 Rights granted in common
  10 Schedule 3 Part 1 - Exceptions and Reservations   11 Part 2 - Title Matters
  11 Schedule 4 Review of Basic Rent   12 Schedule 5 Insurance   14 Schedule 6
Tenant’s Covenants   18 Schedule 7 Landlord’s Covenants   27

Annexures
Rent Review Specification
Reinstatement Specification
Site Plan

- 2 -



--------------------------------------------------------------------------------



 



THIS LEASE made on 21 December 2004 BETWEEN:



(1)   ALECTA PENSIONSFÖRSÄKRING, ÖMSESIDIGT a company incorporated under the
laws of Sweden whose address for service in England and Wales is care of
Arlington Property Investors UK Limited, Charles House, 5-11 Regent Street SW1Y
4LR (“the Landlord”).   (2)   PHARMION LIMITED (Company No 4056819) whose
registered office is at McClintock Building, Granta Park, Great Abington,
Cambridge, CB1 6GX (“the Tenant”).

WITNESSES as follows:



1   Definitions and Interpretation   1.1   In this Lease unless the context
otherwise requires the following expressions shall have the following meanings:
      “Assignment”means the execution of a deed of transfer of the Lease or of
any underlease granted under it in accordance with the provisions of paragraph
8.3 of schedule 6 whether or not that transfer is subsequently registered at H M
Land Registry;       “Authority” means any statutory, public, local or other
authority or any court of law or any government department or any of their duly
authorised officers;       “Basic Rent” means up to but excluding the Rent
Commencement Date a peppercorn (if demanded) and thereafter six hundred and
eighty one thousand and fifty pounds (£681,050) per annum as from time to time
reviewed under schedule 4 or otherwise altered;       “Building” means any
building from time to time on the Property;       “Conduits” means sewers,
drains, pipes, wires, cables, ducts, gutters, fibres, and any other medium for
the passage or transmission of soil, water, gas, electricity, air, smoke, light,
information or other matters and includes where relevant ancillary equipment and
structures;       “Connected Person” means any person, firm or company which is
connected with the Tenant for the purposes of Section 839 Income and Corporation
Taxes Act 1988;       “Consent” means an approval, permission, authority,
licence or other relevant form of approbation given by the Landlord in writing;
      “Determination” means the end of the Term however that occurs;      
“Enactment” means:



  (a)   any Act of Parliament; and     (b)   any European Community or other
supranational legislation or decree having the force of law in the United
Kingdom,

and references (whether specific or general) to any Enactment include:



  (i)   any subordinate legislation made under it;     (ii)   any provision
which it has superseded or re-enacted (whether with or without modification; and
    (iii)   any provision superseding or re-enacting it (whether with or without
modification);

“Environmental Damage” means any damage to human health or the environment
arising from the Property which would constitute a breach of any Legal
Obligation or give rise to a civil claim for damages;

- 1 -



--------------------------------------------------------------------------------



 



“Group Company” means any company of which the Tenant is a Subsidiary or which
has the same Holding Company as the Tenant where Subsidiary and Holding Company
have the meanings given to them by section 736 Companies Act 1985;

“Hazardous Material” means any substance known or reasonably believed to be
harmful to human health or the environment and for that reason subject to
statutory controls on production, use, storage or disposal;

“Insurance Charge” means the reasonable and proper cost to the Landlord of
effecting and maintaining the Insurance Policies including where relevant the
reasonable and proper cost of assessing any insured amounts and any sums payable
to any Superior Landlord in respect of insurance maintained by it;

“Insurance Policies” means the insurance policy or policies maintained by the
Landlord or any Superior Landlord in respect of the Property (and where
appropriate the station forecourt area and the car park referred to in
paragraphs (a) and (b) of Schedule 2) covering damage by Insured Risks, Loss of
Rent, public liability and other matters;

“Insured Risks” means fire, storm, tempest, lightning, explosion, riot, civil
commotion, malicious damage, impact, bursting or overflowing of water tanks,
burst pipes, discharge from sprinklers, aircraft and other aerial devices or
articles dropped from them (other than war risks) terrorism and such other
commercially prudent risks as the Landlord or any Superior Landlord shall from
time to time require to be covered;

“Insurers” means the underwriters or insurance office with whom the Insurance
Policies are effected;

“Interest Rate” means three percent above the base lending rate from time to
time of The Royal Bank of Scotland plc or such other bank as the Landlord may
from time to time nominate or if that base lending rate cannot be ascertained
then four percent above such other rate as the Landlord may reasonably specify
and where and whenever interest is payable at or by reference to the Interest
Rate it shall be calculated on a daily basis and compounded on the Quarter Days;

“Landlord” includes the immediate reversioner to this Lease from time to time;

“Lease” means this lease and includes where relevant any deed of variation,
licence, Consent or other document supplemental to or associated with this Lease
which (in any case) the Tenant has entered into and executed;

“Legal Obligation” means any obligation from time to time created by any
Enactment or Authority which relates to the Property or its use and includes
without limitation obligations imposed by any Necessary Consent;

“Loss of Rent” means loss of all Basic Rent due to damage or destruction by any
of the Insured Risks for a period of three years having regard to reasonably
potential increases in that income as a result of lettings, rent reviews or
other matters which may occur;

“Necessary Consents” means planning permission and all other consents, licences,
permissions and approvals whether of a public or private nature which shall be
relevant in the context;

“Open Market Rent” means the rent which might reasonably be expected to be paid
(after the expiry of any rent free period or period of concessionary rent
associated with fitting out) by a willing tenant to a willing landlord for a
letting of the whole of the Property in the open market with vacant possession
and without a fine or premium for a term of ten years commencing on the relevant
Review Date and upon the terms of this Lease (except as to the amount of the
Basic Rent but including the provisions for rent review and both a rent review
and a tenant only right to determine on the 5th anniversary of the commencement
of the term) and upon the assumptions that:



  (a)   there has been a reasonable period in which to negotiate the terms of
the letting taking into account the nature of the Property and the state of the
market;     (b)   no account will be taken of any additional rent which might be
offered by a prospective tenant with a special interest;

- 2 -



--------------------------------------------------------------------------------



 



  (c)   all the covenants on the part of the Tenant contained in this Lease have
been complied with;     (d)   if the Property or the Building or any access or
essential services to them have been destroyed or damaged they have been fully
restored;     (e)   the Property complies with all Legal Obligations and may
lawfully be used for the purpose permitted by this Lease;     (f)   the Property
is fitted out and equipped to the requirements of the willing tenant;     (g)  
that notwithstanding disregard (iii) below the Building complies with the Rent
Review Specification,

but disregarding:



  (i)   any effect on rent of the fact that the Tenant, any undertenant or any
of their respective predecessors in title or any other lawful occupier has been
or is in occupation of the Property;     (ii)   any goodwill attached to the
Property by reason of the carrying on of the business of the Tenant any
undertenant or their respective predecessors in title or any other lawful
occupier;     (iii)   any effect on rent of any improvement to the Property
which



  (A)   was carried out by and at the expense of the Tenant or a permitted
undertenant or any of their respective predecessors in title or other lawful
occupier; and     (B)   was not carried out pursuant to an obligation to the
Landlord or its predecessors in title; and     (C)   was carried out with
Consent where required under this Lease; and     (D)   was carried out and
completed during the Term or during any period of occupation immediately before
the start of the Term under a licence or agreement for lease; and     (E)  
cannot give rise to any liability on the part of the Landlord to pay
compensation



  (iv)   any work carried out to the Property which diminishes the rental value
of the Property at the relevant Review Date;     (v)   any actual or potential
obligation on the Tenant or any undertenant to reinstate alterations or
additions to the Property;

“Outgoings” means all rates, taxes, charges, duties, assessments, impositions
and outgoings of any nature which are at any time during the Term payable either
by the owner or occupier of property and includes charges for electricity, gas,
water, sewerage, telecommunications and other services rendered to or consumed
by the relevant property but excludes tax payable by the Landlord on the receipt
of the Basic Rent or on any dealings (or deemed dealings) with its reversion to
this Lease and input Value Added Tax suffered by the Landlord in respect of the
Property;

“Permitted Use” means use as offices together with ancillary car parking;

“Plant” means the plant, equipment and machinery from time to time in or on the
Building including without limitation lifts, hoists, generators, and equipment
for air-conditioning ventilation, heating, cooling, fire alarm, fire prevention
or fire control communication and security;

“President” means the President from time to time of the Royal Institution of
Chartered Surveyors or any person authorised at the relevant time to act on his
behalf;

- 3 -



--------------------------------------------------------------------------------



 



“Property” means the Property described in schedule 1 and all additions and
improvements made to it and references to the Property shall include reference
to any part of it;

“Quarter Days” means 25th March 24th June 29th September and 25th December in
each year;

“Reinstatement Specification” means the specification attached and marked as
such;

“Rent” means all sums reserved as rent by this Lease;

“Rent Commencement Date” means 30 October 2005;

“Rent Restrictions” means any Enactment which restricts the right of the
Landlord to review the Basic Rent or to recover any Rent under this Lease;

“Rent Review Specification” means the specification attached and marked as such;

“Rent Review Surveyor” means the person appointed under paragraphs 3 or 6 of
schedule 4 to determine the Basic Rent at a Review Date;

“Review Date” means 30 April 2010 and in addition any date on which any Rent
Restrictions in force on a previous Review Date are repealed or modified so as
to be less restrictive;

“Review Period” means the period commencing on a Review Date and expiring either
on the day before the next Review Date or on Determination;

“Sign” includes any sign, hoarding, showcase, signboard, bill, plate, fascia,
poster or advertisement;

“Site Plan” means the attached plan marked as such;

“Superior Landlord” means any party having an interest in the Property in
reversion to the Superior Lease;

“Superior Lease” means any lease under which the Landlord holds the Property and
includes any leases in reversion to that Lease;

“Tenant” includes its successors in title;

“Term” means the term granted by this Lease and includes any extension, holding
over or continuation of it whether by Enactment, agreement or otherwise;

“Title Matters” means the matters set out in Part 2 of schedule 3;

“Uninsurable Risk” means a risk in respect of which insurance is not available
in the London insurance market or is only available on terms which the Landlord
after consultation with the Tenant determines are unacceptable or only partly
acceptable;

“Value Added Tax” means value added tax chargeable in accordance with the Value
Added Tax Act 1994 and includes any future tax of a like nature and all
references to an election by the Landlord to waive exemption under paragraph
2(1) of Schedule 10 to that Act shall be deemed to include any such election
made by a company in the same VAT group as the Landlord.



1.2   In this Lease unless the context otherwise requires:   1.2.1   words
importing any gender include every gender;   1.2.2   words importing persons
include an individual, company, corporation, firm, partnership, unincorporated
association or body of persons, and any state, or governmental or local division
or agency of a state;   1.2.3   references to clauses, schedules and annexures
are references to the relevant clause in or schedule or annexure to this Lease;

- 4 -



--------------------------------------------------------------------------------



 



1.2.4   reference in any schedule to numbered paragraphs are references to the
numbered paragraphs of that schedule;   1.2.5   references in this Lease to any
specified provision of this Lease are to this Lease or that provision as in
force for the time being and as amended from time to time;   1.2.6   references
to any statute or statutory provision shall include (i) any subordinate
legislation made under it, (ii) any provision which it has superseded or
re-enacted (whether with or without modification) and (iii) any provision
superseding or re-enacting it (whether with or without modifications);   1.2.7  
where any obligation is undertaken by two or more persons jointly they shall be
jointly and severally liable in respect of that obligation and a demand for
payment served on one of them shall be deemed to be a demand made on all of
them;   1.2.8   any obligation on any party not to do or omit to do anything
shall include an obligation not to allow that thing to be done or omitted to be
done by any undertenant of that party or by any employee servant agent invitee
or licensee of that party or its undertenant;   1.2.9   where the Landlord or
the Tenant covenant to do something they shall be deemed to fulfil that
obligation if they procure that it is done;   1.2.10   any obligation on the
Landlord or the Tenant under their respective obligations in this Lease shall
continue notwithstanding determination insofar as it remains to be carried out;
  1.2.11   any sum payable by one party to the other shall be exclusive of Value
Added Tax which shall where it is chargeable (and subject to the provision of a
valid invoice therefor) be paid in addition to the sum in question at the time
when the sum in question is due to be paid;   1.2.12   any relevant perpetuity
period shall be eighty years from the date of this Lease;   1.2.13   the
contents table and the descriptive headings to clauses are inserted for
convenience only, have no legal effect and shall be ignored in interpreting this
Lease; and   1.2.14   the words and phrases “other”, “including” and “in
particular” shall not limit the generality of the words preceding or succeeding
them or be construed as limiting the succeeding words to the same class as the
preceding words.

     2    Demise and Rent



2.1   The Landlord demises the Property to the Tenant together with the rights
set out in Schedule 2 except and reserving to the Landlord the rights set out in
Part 1 of Schedule 3 but subject to the Title Matters to hold them to the Tenant
for a term of years starting on the date of this Lease and expiring on 29
April 2015 paying during the Term by way of Rent:   2.1.1   the Basic Rent,
which shall be paid yearly and proportionately for any part of a year by equal
quarterly instalments in advance on the Quarter Days, the first payment to be
made on the Rent Commencement Date in respect of the period from that date to
the next Quarter Day; and   2.1.2   the Insurance Charge which shall be paid as
stated in paragraph 3 of Schedule 5 for the period starting on the date of this
Lease.

     3     Tenant’s Covenants

The Tenant covenants with the Landlord to observe and perform the covenants set
out in schedule 6 and those on its part contained in schedule 5 and Schedule 2.

- 5 -



--------------------------------------------------------------------------------



 



     4     Landlord’s Covenants

The Landlord covenants with the Tenant that, (unless and until released by
operation of law), it shall observe and perform the covenants set out in
schedule 7 and those on its part contained in schedule 5.

     5     Forfeiture



5.1   Without prejudice to any other rights of the Landlord if:   5.1.1   the
whole or part of the Rent remains unpaid twenty-one days after becoming due
(whether demanded or not); or   5.1.2   any of the Tenant’s covenants in this
Lease are not substantially performed or observed; or   5.1.3   the Tenant under
this Lease:



  (a)   proposes or enters into any composition or arrangement with its
creditors generally or any class of its creditors; or     (b)   is the subject
of any judgment or order made against it which is not complied with within seven
days or is the subject of any execution, distress, sequestration or other
process levied upon or enforced against any part of its undertaking, property,
assets or revenues; or     (c)   being a company:



  (i)   is the subject of a petition presented (in bona fide circumstances) or
an order made or a resolution passed or analogous proceedings taken for
appointing an administrator of or winding up such company (save for the purpose
of and followed within four months by an amalgamation or reconstruction which
does not involve or arise out of insolvency or give rise to a reduction in
capital and which is on terms previously approved by the Landlord); or    
(ii)   an encumbrance takes possession or exercises or attempts to exercise any
power of sale or a receiver is appointed of the whole or any part of the
undertaking, property, assets or revenues of such company; or     (iii)   stops
payment or agrees to declare a moratorium or becomes or is deemed to be
insolvent or unable to pay its debts within the meaning of section 123
Insolvency Act 1986; or

   (d) being an individual:



  (i)   is the subject of a bankruptcy petition or bankruptcy order; or    
(ii)   is the subject of an application or order or appointment under section
253 or section 273 or section 286 Insolvency Act 1986; or     (iii)   is unable
to pay or has no reasonable prospect of being able to pay his debts within the
meaning of sections 267 and 268 Insolvency Act 1986; or



5.1.4   any event occurs or proceedings are taken with respect to the Tenant in
any jurisdiction to which it is subject which has an effect equivalent or
similar to any of the events mentioned in clause 5.1.3,       the Landlord may
(and notwithstanding the waiver of any previous right of re-entry) re-enter the
Property and this Lease shall then determine but without prejudice to any right
of action of either party in respect of any previous breach by the other of this
Lease.   5.2   The Landlord shall not exercise this right of re-entry without
giving not less than 24 hours prior written notice of its intention to all
mortgagees who have registered a notice of charge with the Landlord.

- 6 -



--------------------------------------------------------------------------------



 



6       Determination   6.1   The Tenant may determine this Lease on 30
April 2010 (“the Break Date”) by serving on the Landlord prior thereto not less
than six months prior written notice specifying the proposed date of
Determination.   6.2   This Lease shall only determine as a result of notice
served by the Tenant under clause 6.1 if:   6.2.1   the notice has been served
strictly in accordance with that clause;   6.2.2   on the intended date of
Determination, the Tenant gives vacant possession of the Property, the car park
spaces and the station forecourt area referred to in paragraphs (a) and (b) of
Schedule 2 to the Landlord; and   6.2.3   there is no Basic Rent or Insurance
Charge due to the Landlord by the Tenant under this Lease on the intended date
of Determination (the Landlord agreeing that any Insurance Rent due from the
Tenant shall have been demanded not less than 14 days prior to the Break Date).
  6.3   The Landlord may in its absolute discretion waive compliance with all or
any of the conditions or obligations set out in clause 6.2 but unless otherwise
expressly agreed in writing such waiver shall not relieve the Tenant from
liability to comply with the relevant condition or obligation.   6.4   If the
provisions of this clause 6 are complied with then, upon the expiry of the
relevant notice of Determination, this Lease shall determine but without
prejudice to any right of action of the Landlord in respect of any previous
breach by the Tenant of this Lease and without prejudice also to the continuing
operation of this clause 6 and the Landlord shall forthwith (and in any event
within 14 days) repay to the Tenant any Basic Rent and Insurance Rent paid in
respect of any period after the Break Date.   6.5   On the date of Determination
the Tenant shall deliver to the Landlord all keys to the Property and any cards
to the car park.   6.6   Time is of the essence in respect of this clause 6. 6.7
Any notice of Determination served under this clause 6 shall be irrevocable.

     7    Miscellaneous



7.1   Except to the extent that compensation may be payable by law
notwithstanding any agreement to the contrary neither the Tenant nor any
undertenant or any occupier of the Property at any time shall be entitled to any
compensation under any Enactment upon Determination or upon leaving the
Property.   7.2   Except to the extent that the Landlord may be liable under its
covenants in schedule 7 or by law notwithstanding any agreement to the contrary
the Landlord shall not be liable in any way to the Tenant or any undertenant or
any servant agent licensee or invitee of the Tenant or any undertenant by reason
of:   7.2.1   any act neglect, default or omission of any of the tenants or
owners or occupiers of any adjoining or neighbouring property or of any
representative or employee of the Landlord (unless acting within the scope of
the express authority of the Landlord); or   7.2.2   the defective working
stoppage or breakage of or leakage or overflow from any Conduit or any of the
Plant   7.3   Nothing in this Lease shall imply or warrant that the Property may
lawfully be used for the Permitted Use and the Tenant acknowledges and admits
that no such representation or warranty has ever been made by or on behalf of
the Landlord.   7.4   The Landlord and the Tenant shall not be liable to each
other for breach of any covenant in this Lease to the extent that its
performance or observance becomes impossible or illegal but subject to the other
provisions of this Lease, the Term and the Tenant’s liability to pay the Rent
shall not cease or be suspended for that reason.

- 7 -



--------------------------------------------------------------------------------



 



7.5   The Landlord shall incur no liability to the Tenant or any undertenant or
any predecessor in title of either of them by reason of any approval given to or
inspection made of any drawings, plans, specifications or works prepared or
carried out by or on behalf of any such party nor shall any such approval or
inspection in any way relieve the Tenant from its obligations under this Lease.
  7.6   The Tenant shall not be or become entitled to any easement, right,
quasi-easement or quasi-right save as expressly set out (if at all) in
Schedule 2 and any such amenity enjoyed by the Tenant shall be so enjoyed with
the consent of the Landlord and not as of right.   7.7   This Lease does not
pass to the Tenant the benefit of or the right to enforce any covenants which
now benefit or which may in the future benefit the reversion to this Lease, and
the Landlord shall be entitled in its sole discretion to waive, vary or release
any such covenants.   7.8   Any notice, communication, demand or consent
required or authorised to be given by this Lease shall be in writing:   7.8.1  
any notice to be served on, or communication to be sent to, any party to this
Lease shall be deemed to be properly served if sent by first class post, or
delivered by hand during usual business hours to the registered office, or
principal place of business of the relevant party, addressed to any director or
the company secretary;   7.8.2   any such notice or communication to be sent to
any party to this Agreement shall be deemed to have been received when
delivered, if delivered by hand, or two working days after posting if sent by
first class post.   7.9   Any dispute arising between the Tenant or any
undertenant and any owner or occupier (other than the Landlord) of adjacent
property owned (whether freehold or leasehold) by the Landlord as to any right
or privilege or any party or other wall or otherwise shall (except where it
relates to a matter of law) be determined on behalf of the Tenant or any
undertenant by the Landlord or someone appointed by him and any such decision
shall bind the Tenant or any undertenant who shall pay the cost of obtaining it.
  7.10   This Lease is a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995.   7.11   For the purposes of the Contracts (Rights of
Third Parties) Act 1999 this Lease is only enforceable by the parties to it and
(if applicable) their respective successors in title.   7.12   If the Landlord
and the Tenant agree in writing that the Tenant may defer payment of any sums
due under this Lease then for the purposes of this Lease (and of Section 17
Landlord and Tenant (Covenants) Act 1995) those sums shall be deemed to be due
for payment on the deferred date so agreed, and not on the earlier date on which
they would, but for that agreement, have fallen due.   7.13   Each of the
provisions of this Lease is severable from the others. If at any time one or
more of such provisions becomes illegal, invalid or unenforceable, then the
validity and enforceability of the remaining provisions of this Lease shall not
be affected.   7.14   No permission or consent required by the Tenant under the
provisions of this Lease shall be effective or binding on the Landlord unless
given by deed duly executed by or on behalf of the Landlord and any other
relevant party.

     8    Proper Law

This Lease shall be governed by English law and the Landlord and Tenant
irrevocably submit to the non-exclusive jurisdiction of the English Courts.

     IN WITNESS of which each party has duly executed this Lease as a deed on
the date first above written.

- 8 -



--------------------------------------------------------------------------------



 



Schedule 1
The Property

The property known as Riverside House, Riverside Walk, Windsor registered at the
Land Registry under title number BK307006 and shown edged red on the Site Plan.

- 9 -



--------------------------------------------------------------------------------



 



Schedule 2
Rights granted in common

The right, in common with the Landlord and all others for the time being
authorised by the Landlord or otherwise entitled, for the Tenant and any
permitted undertenant or permitted occupier (or visitor, servant or agent of the
Tenant) of the Property:



(a)   to park not more than 68 private motor cars on the 68 parking spaces shown
edged blue on the Site Plan and forming part of the car park as edged orange on
the Site Plan (the “Board’s Car Park”) or such other parking spaces as the
landlord of the Car Park Lease hereinafter referred to may from time to time by
written notice to the Landlord pursuant to the provisions of clause 4.3 of the
Car Park Lease hereinafter referred to provide together with the rights referred
to in the first schedule thereof and except and reserved the matters referred to
in the second schedule thereto subject to the Tenant complying with all
covenants on the part of the Landlord (as tenant) in respect of the said car
parking spaces as contained or referred to in clauses 3.2 to 3.12 inclusive,
clause 3.14 and 3.16 to 3.21 inclusive of the Lease dated 4 August 1992 made
between the British Railways Board (1) and Lyndean Investments Limited (2) which
is registered at the Land Registry under title number BK306151 (the “Car Park
Lease”) as if the Tenant of the said spaces had been the tenant under the Car
Park Lease including for the avoidance of doubt the payment of all outgoings in
respect of the said car parking spaces demised by the Car Park Lease.   (b)   to
use the area edged purple on the Site Plan and forming part of the station
forecourt of Windsor & Eton Riverside Station as demised by and for the purposes
referred to in the Lease dated 30 August 1991 between the British Railways Board
(1) and Lyndean Investments Limited (2) registered at the Land Registry under
title number BK297757 (the “Landscaping Lease”) (subject to the right of
determination by the landlord therein contained and subject to the Tenant
complying with all covenants on the part of the Landlord (as tenant) contained
in the Landscaping Lease other than those contained in clauses 2(4), (12) and
(19)) as if the Tenant had been the tenant under the Landscaping Lease including
for the avoidance of doubt the payment of rent and all other outgoings in
respect of the property demised by the Landscaping Lease.   (c)   of way with or
without vehicles for the purposes only of access to and from the Property and
the Board’s Car Park over that part of Riverside Walk coloured brown on the Plan
until such time as it is publicly adopted subject to the Tenant paying any
contribution due to the British Railways Board in respect of clause 3 of the
Transfer dated 27 October 1992 made between the Board as transferor and Lyndean
Investments Limited as transferred and registered at the Land Registry under
title number BK300706.

- 10 -



--------------------------------------------------------------------------------



 



Schedule 3
Part 1 — Exceptions and Reservations



1   The rights for the Landlord and all others from time to time authorised by
the Landlord or otherwise entitled:



  (a)   to carry out works to any property and to use them in whatever manner
may be desired and to consent to others doing so Provided That in each case the
access of light or air to the Property or any other amenity from time to time
enjoyed by it shall not be affected in any material way (save for any rights
specifically granted by Schedule 2);     (b)   to connect to and use all
Conduits and Plant within or forming part of the Property;     (c)   upon
reasonable prior written notice to the Tenant and strictly subject to paragraph
3 of Part 1 of this Schedule (except in emergency when no notice need be given
and paragraph 3 of Part 1 of this Schedule shall not apply) to enter and remain
on the Property with or without tools, appliances, scaffolding and materials for
the purposes of:



  (i)   installing, inspecting, repairing, renewing, reinstalling, cleaning,
maintaining, removing or connecting up to any Conduits or Plant; or     (ii)  
inspecting, cleaning, altering, repairing, maintaining, renewing, demolishing or
rebuilding any adjoining or adjacent property or any other things used in
common; or     (iii)   inspecting the state and condition of the Property; or  
  (iv)   carrying out works under paragraphs 3.6 or 9.4 of schedule 6; or    
(v)   complying with the Landlord’s obligations under this Lease or with any
other Legal Obligation of the Landlord,         the person entering causing as
little damage and inconvenience as reasonably possible and making good at its
expense any damage caused by such entry;



  (d)   to oversail the airspace of the Property with cranes (which are not
themselves positioned on the Property) subject to the person exercising this
right indemnifying the occupiers of the Property from time to time against death
or injury to persons and damage to property which may result from that
oversailing.



2   Unto the Board and the Landlord the exceptions and reservations set out in
the First Schedule part II of the said transfer dated 27 October 1992 and made
between the Board as transferor and Lyndean Investments Limited as transferee.  
3   The Tenant shall operate and conduct activity at the Property in respect of
which the strictest codes of confidentiality need to be maintained and from time
to time (as the Tenant shall determine acting reasonably as necessary to comply
with such codes of confidentiality) the Tenant shall be entitled to refuse the
Landlord access to those parts of the Property so affected provided that the
Tenant shall be required to stipulate alternative timings and dates as soon as
possible thereafter

Part 2 — Title Matters

All matters contained or referred to as at 8 September 2004 in the register of
Title Numbers BK307006, BK306151 and BK297757.

- 11 -



--------------------------------------------------------------------------------



 



Schedule 4
Review of Basic Rent



1   On each Review Date the Basic Rent shall be reviewed in accordance with this
schedule and the Basic Rent payable in respect of each Review Period shall be
the higher of the Basic Rent payable immediately before that Review Period
(ignoring for this purpose any rent cesser under paragraph 4 of schedule 5 then
current) and the Open Market Rent on the Review Date.   2   The Landlord and the
Tenant shall seek to agree the amount of the Open Market Rent in respect of each
Review Period but if they have not agreed it by the date three months before the
relevant Review Date then either party may require the matter to be determined
by the Rent Review Surveyor.   3   The Rent Review Surveyor shall be a
professionally qualified chartered surveyor or valuer with not less than
10 years experience of rent reviews of property similar to the Property and in a
similar location who shall be previously agreed upon between the Landlord and
the Tenant or (in the absence of such agreement prior to the date three months
before the relevant Review Date) nominated on the application of either the
Landlord or the Tenant or both of them jointly by the President, and in the
event of a sole application by the Landlord or the Tenant the party making such
application shall on the date of the application provide a copy thereof to the
other party.   4   The Rent Review Surveyor shall act as an expert and shall:



  (a)   allow the parties a reasonable opportunity of making representations and
counter-representations to him; and     (b)   take those representations and
counter-representations into account; and     (c)   be entitled to require the
parties to comply with a timetable established by him, and to disregard any
representations made to him outside any time limits so established; and    
(d)   be entitled to take legal advice on any matter he may consider relevant to
his appointment, the extent of his powers or duties or the review; and     (e)  
if required by either party give written reasons for his determination.



5   The Rent Review Surveyor’s award shall be binding on the parties and the
costs of the reference to him and of his determination (including his own fees
and legal and other expenses and the legal and other costs of the parties) shall
lie in his award.   6   If the Rent Review Surveyor dies or becomes unwilling to
act or becomes incapable of acting, the President may upon the application of
either the Landlord or the Tenant or both of them jointly discharge him and
appoint another Rent Review Surveyor to act in his place and in the same
capacity and this shall be repeated as many times as the circumstances may
require.   7   If for any reason the Open Market Rent is not agreed or
determined until after the relevant Review Date the Tenant shall continue to pay
the Basic Rent at the rate applicable immediately before that date and on the
day seven days after the day on which the Open Market Rent is agreed or
determined, the Tenant shall pay the amount of any increase for the period from
and including the relevant Review Date up to the Quarter Day following that
agreement or determination together with interest on each part of that payment
at three per cent below the Interest Rate for the period on and from the date on
which that part would have been payable had the Open Market Rent been agreed
before the Review Date up to the date on which payment is due.   8   Within
twenty-eight days of the Open Market Rent being agreed or determined a
memorandum recording the increased Basic Rent (or the fact that there is no
increase) shall be executed by the parties and attached to this Lease and the
Counterpart but that memorandum shall be regarded as evidential only and its
absence shall not affect the liability of the Tenant to pay any increased Basic
Rent.   9   Time is not of the essence in this schedule.

- 12 -



--------------------------------------------------------------------------------



 



10   For the purpose of this schedule the Open Market Rent shall be deemed to
have been determined on the date of the Rent Review Surveyor’s determination.

- 13 -



--------------------------------------------------------------------------------



 



Schedule 5
Insurance



1   Landlord’s Insurance Obligations



1.1   The Landlord shall effect and maintain (with a note of the interest of the
Tenant or a general clause noting the interests of tenants generally endorsed on
all relevant policies of insurance) the following insurances in respect of the
Property:   1.1.1   insurance against damage or destruction by the Insured Risks
in a sum equal to the full reinstatement cost of the Property including:



  (a)   the cost of demolition shoring up and site clearance; and     (b)   all
architects’, surveyors’ and other professional fees and incidental expenses in
connection with reinstatement; and     (c)   Value Added Tax on those amounts to
the extent applicable and to the extent that the Landlord may not be able to
recover that Value Added Tax from HM Customs & Excise; and



1.1.2   third party and public liability insurance; and   1.1.3   insurance
against liability under the Defective Premises Act 1972 (and any other Enactment
in respect of which the Landlord requires insurance).   1.2   The Landlord shall
not be obliged to insure under paragraph 1 if and to the extent that:   1.2.1  
a risk is an Uninsurable Risk; or   1.2.2   any commercial and normal excess,
exclusion or limitation imposed by Insurers applies; or   1.2.3   the Insurance
Policies have become void or voidable by reason of any act, neglect or default
of the Tenant or any undertenant or any predecessor in title of either of them
or any employee, servant, agent, licensee or invitee of any of them,       and,
as a result of any of the above matters, any risk which would otherwise be an
Insured Risk is not insured against, it shall not be an Insured Risk.



1.3   The Landlord will upon request from time to time produce to the Tenant a
copy or full details of the Insurance Policies and evidence that they are in
force.   1.4   The Landlord will notify the Tenant in writing of any change in
the Insurance Policies from time to time which is material to the Tenant.  
1.5   If the Landlord receives any commissions or other benefits for effecting
or maintaining insurance under this Lease it shall not be obliged to pass the
benefit of them on to the Tenant.   1.6   If the Landlord is itself an insurance
company it may self-insure in which case it shall be deemed to be doing so at
its usual rates (which shall be reasonable and commercial) and on its usual
terms for insuring a third party.

     2    Reinstatement



2.1   If the Property is destroyed or damaged by any of the Insured Risks the
Landlord will forthwith use all reasonable endeavours to obtain all Necessary
Consents required to reinstate the Property and, if these are obtained, the
Landlord will forthwith apply the insurance moneys received under the Insurance
Policy maintained under paragraph 1.1, and all moneys received from the Tenant
under paragraph 5 and any other contributors, in reinstating the Property with
all due diligence, and will to the extent that the sums are insufficient as a
result of the Landlord’s own act neglect or default (including any failure to
insure in the full reimbursement cost of the Property other than as a result of
a breach by the Tenant of paragraph 3.4.6) make up the shortfall out of its own
resources.

- 14 -



--------------------------------------------------------------------------------



 



2.2   The Property need not be reinstated under paragraph 2.1 to the same state
appearance or layout as before but following any reinstatement the Property
shall enjoy substantially the same rights and amenities as before.

     3     Tenant’s Insurance Obligations



3.1   The Tenant shall pay the Insurance Charge to the Landlord within 7 days of
written demand, credit being given to the Tenant for any payments on account
made by the Tenant.   3.2   The Tenant shall pay to the Landlord within 7 days
of written demand being made by the Landlord within one month before any
Insurance Policies are due to be effected or renewed the Landlord’s estimate of
the Insurance Charge and any repayment which may become due from the Landlord to
the Tenant shall be made forthwith upon the actual Insurance Charge becoming
known.   3.3   The Tenant shall pay to the Landlord within 7 days of written
demand the cost of any normal excess which the Landlord is required to bear
under any Insurance Policy.   3.4   The Tenant shall:   3.4.1   not do or fail
to do anything which shall or may cause any of the Insurance Policies to be void
or voidable or increase the premiums payable under them;   3.4.2   not insure or
maintain insurance of the Property against any of the Insured Risks (save to the
extent that the Landlord has failed to do so);   3.4.3   notify the Landlord of
the incidence of any Insured Risk or any other matter which ought reasonably to
be notified to the Insurers;   3.4.4   pay on demand the whole of any increase
in any premium arising from a breach of paragraph 3.4.1;   3.4.5   comply with
all the conditions of the Insurance Policies and all requirements of the
Insurers which are notified in writing to the Tenant; and   3.4.6   notify the
Landlord in writing of the value of any alterations, additions or improvements
which the Tenant or any undertenant proposes to make before those works are
commenced.

     4     Rent Cesser



4.1   If the Property or the Board’s Car Park (as before defined) is damaged or
destroyed by any of the Insured Risks such that the Property is unfit for
occupation and use or incapable of reasonable access then (unless paragraph 5
applies) the Basic Rent or a fair proportion of it according to the nature and
extent of the damage in question shall be suspended until the earlier of:  
4.1.1   the date three years after the date of such damage or destruction; and  
4.1.2   the date on which the Property is again fit for occupation and use for
the Permitted Use or capable of reasonable access.

     5     Vitiation of Insurance



5.1   If the insurance money under any of the Insurance Policies is wholly or
partly irrecoverable (or where paragraph 1.6 applies, if such money would under
the Landlord’s usual terms of insurance be wholly or partly irrecoverable) by
reason of any act neglect or default of the Tenant or any undertenant or any
predecessor in title of either of them or any employee, servant, agent, licensee
or invitee of any of them or where the sum insured is inadequate as a result of
a breach by the Tenant of paragraph 3.4.6, then the Tenant will pay to the
Landlord the irrecoverable amount or the amount of such shortfall as the case
may be.   5.2   In addition to any sum payable under paragraph 5.1 the Tenant
shall pay interest at the Interest Rate on the relevant sum from the date on
which that sum is due to the date of payment.

- 15 -



--------------------------------------------------------------------------------



 



     6     Determination



6.1   If the Building or the Board’s Car Park is destroyed or damaged by any of
the Insured Risks such that the Property is unfit for occupation and use or
incapable of reasonable access, and if the Property is not made fit for
occupation and use or capable of reasonable access within three years after that
destruction or damage occurs, then either the Landlord or the Tenant may by
written notice to the other served at any time after that date (but before the
Property is again fit for occupation and use) determine this Lease and if such
notice is served:   6.1.1   this Lease shall forthwith determine but the
Determination shall be without prejudice to any right of action of either party
in respect of any previous breach of this Lease by the other or to any
obligation of the Tenant under paragraphs 3.3 or 5 (and any sums payable under
those paragraphs shall be paid on Determination if they have not already become
payable); and   6.1.2   all moneys payable under the Insurance Policies or by
the Tenant under paragraphs 3.3 or 5 shall be paid to and belong to the Landlord
absolutely.

     7     Arbitration

Any dispute under paragraphs 4, 5 or 6 shall be determined by a sole arbitrator
to be agreed upon by the Landlord and the Tenant or in default of agreement to
be nominated at the request of either of them or both of them jointly by the
President and in either case in accordance with the Arbitration Act 1996.

     8     Uninsured Risks



8.1   In this paragraph 8 “Damage by Uninsured Risks” means that the Property is
destroyed or damaged by one or more risks which are Uninsurable Risks and such
risks are either not insured, or are not fully insured, or are subject to some
special limitation, excess or exclusion such that the full cost of reinstatement
and rebuilding (save for any normal excess) is not recoverable by the Landlord
under the Insurance Policies.   8.2   If there is Damage by Uninsured Risks
then:   8.2.1   for the purpose of paragraph 4 the Property shall be deemed to
have been damaged by Insured Risks; and   8.2.2   if the cost of repair or
reinstatement of the Property or any necessary access route to it is less than
the aggregate amount of six months rental income due from the Tenant and other
occupiers of the Property, the Landlord will itself bear the cost of such repair
or reinstatement and paragraph 2 shall apply (mutatis mutandis), or if the cost
of such repair or reinstatement is more than that amount, the Landlord shall
within six months of the damage or destruction in question give written notice
to the Tenant (“Election Notice”) stating whether or not it proposes to rebuild
or reinstate the Property.   8.3   If the Election Notice states that the
Landlord does propose to rebuild or reinstate the Property, then for all the
purposes of this Lease the Damage by Uninsured Risks shall be deemed to have
been damage by Insured Risks in respect of which the full insurance monies are
recoverable by the Landlord under the Insurance Policies (or any shortfall made
up by the Landlord from its own monies).   8.4   If the Election Notice states
that the Landlord does not propose to rebuild or reinstate the Property or if no
Election Notice is served strictly within the period of six months referred to
in paragraph 8.2.2, then the Tenant may within 1 month after service of the
Election Notice, or the expiry of that six month period if no Election Notice is
served, give written notice to the Landlord (“Decision Notice”) stating whether
or not it proposes to reinstate the Property.   8.5   If the Decision Notice
states that the Tenant does propose to rebuild or reinstate the Property, then
the Tenant shall carry out such rebuilding or reinstatement in a good and
workmanlike manner to the reasonable satisfaction of the Landlord and in
accordance with the Landlord’s covenants contained in paragraph 2, and the
Landlord shall make available to the Tenant any insurance monies received under
the Insurance Policies maintained under paragraph 1.1.1 and all money received
from any other contributors towards the rebuilding or reinstatement.

- 16 -



--------------------------------------------------------------------------------



 



8.6   If the Decision Notice states that the Tenant does not propose to rebuild
or reinstate the Property or if no Decision Notice is served strictly within the
period of 1 month referred to in paragraph 8.4, either party may determine this
Lease by serving upon the other not less than one nor more than three months
notice in writing.   8.7   If there is Damage by Uninsured Risks then,
notwithstanding the provisions of this paragraph 8, the parties shall consult
with each other as to the practicability of rebuilding and reinstating the
Property and shall make available to each other all reports which either of them
may have commissioned in relation to the Property following Damage by Uninsured
Risks and all appraisals and estimates as to the feasibility and cost of
rebuilding and reinstating.   8.8   If the Lease is determined under this
paragraph 8 the Tenant shall be permitted a reasonable time to remove from the
Property any fixtures fittings or equipment belonging to it and shall not be
required to reinstate any alterations or additions made by it nor to yield up
the Property in the state of repair and decoration which would (but for the
Damage by Uninsured Risks) be required by this Lease.   8.9   Any determination
shall be without prejudice to any right of action of either party in respect of
any antecedent breach.

- 17 -



--------------------------------------------------------------------------------



 



Schedule 6
Tenant’s Convenants



1   To pay Rent   1.1   To pay the Rent at the times and in the manner required
by this Lease to such address as the Landlord may from time to time require and
without deduction or set-off whether legal or equitable save as permitted by
law.   1.1   To pay the Basic Rent by banker’s standing order if required by the
Landlord.   1.2   If the Basic Rent or any part of it is not paid in cleared
funds on the date on which it is due or if any other sums under the Lease are
not paid within seven days after becoming due (whether or not demanded except
where a demand is required by this Lease), the sum in question shall carry
interest at the Interest Rate for the period from the date on which it became
due until the date of actual payment and that interest shall be paid by the
Tenant on demand.   1.3   If the Landlord refuses to accept Rent because an
event referred to in clause 5.1 has occurred and the Landlord does not wish to
waive its rights under that clause, then such unpaid Rent shall nevertheless
bear interest under paragraph 1.2 until the date the Rent in question is
accepted.   2   To pay Outgoings   2.1   To pay and discharge all Outgoings
relating to the Property at the times when they become due.   2.2   If at any
time the Property is not separately assessed for any Outgoings the Tenant shall
pay to the Landlord on demand a fair proportion of any assessment which includes
the Property.   2.3   Not without Consent (which shall not be unreasonably
withheld or delayed) to make any claim for relief in respect of any Outgoings
where to do so might prejudice the Landlord’s own actual or potential
entitlement to relief then or in the future.   2.4   Not without Consent (which
shall not be unreasonably withheld or delayed) to agree with the relevant
Authority any rating or other assessment in respect of the Property and to
consult with (and have due regard to the representations of) the Landlord in the
negotiations for any such assessment or any appeal against any such assessment.
  3   Repair and Decoration   3.1   To repair the Property and to keep it in
good and substantial repair and condition.   3.2   To keep the Property painted
or otherwise decorated to a good standard and to redecorate it to a good
standard not less than every five years and also in the three months preceding
Determination (having on the last occasion first obtained Consent to the colour
scheme which Consent shall not be unreasonably withheld or delayed).   3.3  
Paragraphs 3.1 and 3.2 shall not apply to the extent that any lack of repair or
decoration is caused by damage by an Insured Risk (unless paragraph 5 of
schedule 1 applies) or this Lease is terminated under paragraph 8 of Schedule 5.
  3.4   To keep the Property in a clean and tidy condition.   3.5   To clean the
inside of the glass of all windows comprised in the Property as often as shall
be reasonably necessary.   3.6   If the Tenant is in breach of this paragraph 3
then in addition to any other rights which the Landlord may have:   3.6.1   the
Landlord may serve on the Tenant written notice specifying the breach in
question; and

18



--------------------------------------------------------------------------------



 



3.6.2   the Tenant shall as soon as practicable after receipt of that notice and
in any event within two months (or sooner in emergency) commence and proceed
with all due speed to remedy the breach; and   3.6.3   if the Tenant fails to
comply with paragraph 3.6.2 the Landlord may enter the Property and carry out
the relevant work and all costs properly incurred by the Landlord in so doing
shall be a debt from the Tenant to the Landlord which the Tenant shall pay on
demand with interest on them at the Interest Rate from the date of demand to the
date of payment.   3.7   The Tenant shall give written notice to the Landlord
immediately on becoming aware of:   3.7.1   any damage to or destruction of the
Property; or   3.7.2   any defect or want of repair in the Property (including
without limitation any relevant defect within the meaning of section 4 Defective
Premises Act 1972) which the Landlord is liable to repair under this Lease or
which the Landlord is or may be liable to repair under common law or by virtue
of any Enactment.   4   Yielding up on Determination   4.1   On Determination
the Tenant shall yield up the Property to the Landlord with vacant possession in
a state of repair condition and decoration which is consistent with the proper
performance of the Tenant’s covenants in this Lease and in accordance with the
Reinstatement Specification.   4.2   If on Determination the Tenant leaves any
fixtures fittings or other items in the Property the Landlord may treat them as
having been abandoned and may remove destroy or dispose of them as the Landlord
wishes and the Tenant shall pay to the Landlord on demand the cost of this with
interest at the Interest Rate from the date of demand to the date of payment and
indemnify the Landlord against any and all resulting liability.   4.3  
Immediately before Determination if and to the extent required to comply with
the Reinstatement Specification the Tenant shall reinstate all alterations,
additions or improvements made to the Property at any time during the Term (or
pursuant to any agreement for lease made before the start of the Term) and where
this involves the disconnection of Plant or Conduits, the Tenant shall ensure
that the disconnection is carried out properly and safely and that the Plant and
Conduits are suitably sealed off or capped and left in a safe condition so as
not to interfere with the continued functioning of the Plant or use of the
Conduits elsewhere in the Property.   4.4   The Tenant shall make good any
physical damage caused in complying with paragraph 4.3 and shall carry out all
relevant works (including the making good of damage) to the reasonable
satisfaction of the Landlord.   4.5   On Determination, whether by effluxion of
time or otherwise, the Tenant shall, if the Landlord requires:   4.5.1  
cooperate with the Landlord in applying to the Land Registry for any registered
title to this Lease to be closed and merged in the immediate reversion to it;
and   4.5.2   deliver to the Landlord a discharge in appropriate form of all
charges registered or noted on any such registered title; and   4.5.3   enter
into any documents reasonably required by the Landlord to effect that closure.  
5 Use   5.1 The Tenant shall not use the Property for any purpose except the
Permitted Use.   5.2   The Tenant shall not use the Property for any purpose or
activity which is illegal, immoral, noisy, noxious, dangerous or offensive or
which may be or become a nuisance to or cause damage or annoyance to the
Landlord or any other person or which might be harmful to the Property or the
Building or which will result in the disapplication of the Landlord’s election
to waive exemption in respect of the Property under paragraph 2(1) of
Schedule 10 to the Value Added Tax Act 1994.

19



--------------------------------------------------------------------------------



 



5.3   The Tenant shall not use the Property for the purpose of residing or
sleeping nor for any sale by auction nor as a betting office.   5.4   The Tenant
shall not enter into any covenant in favour of any person (other than the
Landlord) nor require a covenant from any person the effect of which is to
restrict the use of the Property further than it is already restricted by this
Lease.   6   Alterations   6.1   The Tenant shall make no alteration addition or
improvement to the Property or the Building whether structural or otherwise
except as expressly permitted under paragraph 6.2.   6.2   The Tenant may carry
out alterations, additions or improvements to the Property which are wholly
within the Building and which do not affect any part of the exterior or
structure of the Building and any minor alterations, additions or improvements
to the Property which affect but (in the Landlord’s reasonable opinion) do not
harm or prejudice the structural integrity of the Building where:   6.2.1   the
Tenant has submitted to the Landlord detailed plans and specifications showing
the works; and   6.2.2   the Tenant has given to the Landlord such covenants
relating to the carrying out of the works as the Landlord may reasonably
require; and   6.2.3   the Tenant has obtained Consent to the works (which shall
not be unreasonably withheld or delayed).   7   Signs and Name of the Property  
7.1   The Tenant shall not fix or display in or on the Property any Sign which
can be seen from outside the Property without first obtaining Consent (such
consent not to be unreasonably withheld or delayed in respect of usual business
signage which the Tenant may require).   7.2   The Landlord shall not
unreasonably withhold or delay Consent under paragraph 7.1 to the Tenant placing
on the entrance door to the Property a non-illuminated non-moving Sign
specifying the name of the Tenant or any permitted undertenant or occupier and
the business carried on at the Property (if the Tenant shall require).   7.3  
The Tenant shall not change the name of the Property without first obtaining
Consent such consent not to be unreasonably withheld or delayed and the Landlord
hereby consents to the Property being named Riverside House.   8   Dealings with
the Property   8.1   Unless expressly permitted under paragraph 8.13 or by a
Consent granted under paragraphs 8.2, 8.3 or 8.7 the Tenant shall not assign,
underlet, charge, part with or share possession or occupation of all or any part
of the Property nor hold the Property on trust for any other person.   8.2   The
Landlord shall not unreasonably withhold or delay Consent to a legal charge of
the whole of the Property.   8.3   The Landlord shall not unreasonably withhold
or delay Consent to an Assignment of the whole of the Property.   8.4   Without
restricting the scope of Paragraph 8.3 the Landlord and the Tenant agree for the
purposes of section 19(1A) of the Landlord and Tenant Act 1927 that the Landlord
may withhold Consent unless the circumstances set out in Paragraph 8.5 exist
and/or the conditions set out in Paragraph 8.6 are fulfilled, provided that if
at any time before the execution of the deed of Assignment the circumstances set
out in Paragraph 8.5 or any of them change the Landlord may revoke the Consent
by written notice to the Tenant.   8.5   The circumstances referred to in
Paragraph 8.4 above are that:

20



--------------------------------------------------------------------------------



 



8.5.1   the prospective assignee is not a Group Company or a Connected Person;
and   8.5.2   in the reasonable opinion of the Landlord the prospective assignee
is of sufficient financial standing to enable it to comply with the Tenant’s
covenants in this Lease for the remainder of the Term; and   8.5.3   there is no
Basic Rent or Insurance Rent due to the Landlord by the Tenant under this Lease
and the Tenant is not in any other material breach of the Tenant’s covenants in
this Lease; and   8.5.4   the Landlord has received an undertaking from the
Tenant’s solicitors in such form as the Landlord may reasonably require to pay
to the Landlord on demand the reasonable legal and surveyors’ costs and
disbursements (including input Value Added Tax) incurred by the Landlord and any
Superior Landlord in considering the Tenant’s application and preparing
negotiating and entering into any relevant documentation whether or not the
application is withdrawn or the Consent is granted; and   8.5.5   the Landlord
is satisfied that as a result of the Assignment and the use to which the
Property is expected to be put, the Landlord’s election to waive exemption in
respect of the Property under paragraph 2(1) of Schedule 10 to the Value Added
Tax Act 1994 will not be disapplied (on the assumption that the Landlord has
made or is about to make such an election).   8.6   The conditions referred to
in Paragraph 8.4 are that:   8.6.1   the Tenant (and any former Tenant who by
virtue of there having been an “excluded Assignment” as defined in Section 11 of
the Landlord and Tenant (Covenants) Act 1995 has not been released from the
Tenant’s covenants in this Lease) shall enter into an authorised guarantee
agreement within the meaning of the Landlord and Tenant (Covenants) Act 1995
with the Landlord in such terms as the Landlord may reasonably require; and  
8.6.2   if the Landlord reasonably requires, a guarantor acceptable to the
Landlord acting reasonably has guaranteed to the Landlord the due performance of
the prospective assignee’s obligations in such terms as the Landlord may
reasonably require; and   8.6.3   any security for the Tenant’s obligations
under this Lease which the Landlord holds immediately before the Assignment is
continued or renewed in each case on such terms as the Landlord may reasonably
require in respect of the Tenant’s liability under the authorised guarantee
agreement referred to in paragraph 8.6.1 (but this paragraph shall not apply to
any authorised guarantee agreement entered into by a former Tenant or by any
guarantor of a former Tenant); and   8.6.4   the Landlord has received a direct
covenant from the Assignee to observe and perform the tenant’s covenants of the
Lease during the period when by virtue of the Landlord and Tenant (Covenants)
Act 1995 the Assignee is bound by the tenant covenants of the Lease.   8.7   The
Landlord shall not unreasonably withhold or delay Consent to an underletting of
all or any part of the Property where all of the following conditions are
satisfied:   8.7.1   the prospective undertenant has covenanted with the
Landlord that, until it assigns the underlease with Consent as required by the
underlease and such Assignment is registered at the Land Registry, it will
observe and perform the Tenant’s covenants and obligations in this Lease (except
the covenant to pay Rent and in the case of an underletting of part insofar only
as such covenants affect the underlet property); and   8.7.2   if the Landlord
reasonably requires, a guarantor acceptable to the Landlord has guaranteed the
due performance by the undertenant of its above covenant in such terms as the
Landlord may reasonably require; and   8.7.3   no fine or premium is taken for
the grant of the underlease; and   8.7.4   the basic rent payable under the
underlease is not less than the open market rent obtainable for the underlease;
and   8.7.5   any rent free period or other financial inducements given to the
undertenant are no greater than is usual at the time in all the circumstances;
and

21



--------------------------------------------------------------------------------



 



8.7.6   the underlease contains the same provisions as to Assignment as are
contained in this Lease, but subject to additional conditions in the equivalent
(in the underlease) of paragraph 8.6 that:  

(a)   the consent of the Landlord under this Lease has been obtained (such
consent not to be unreasonably withheld or delayed); and   (b)   the prospective
assignee has covenanted with the Landlord under this Lease in the terms of
paragraph 8.6.4; and  

8.7.7   the form of the underlease has been approved in writing by the Landlord
(approval not to be withheld where the provisions of it are consistent with the
provisions of this Lease and where the basic rent due under it is reviewable at
the same times and on the same terms as the Basic Rent); and   8.7.8   in the
case of an underletting of part only of the Property the provisions of paragraph
8.8 are complied with; and   8.7.9   the Landlord is satisfied that as a result
of the underletting and the use to which the Property is expected to be put, the
Landlord’s election to waive exemption in respect of the Property under
paragraph 2(1) of Schedule 10 to the Value Added Tax Act 1994 will not be
disapplied (on the assumption that the Landlord has made or is about to make
such an election); and   8.7.10   the terms of any agreement between the Tenant
and any third party which has the effect, directly or indirectly, of modifying
the requirements of this Lease in relation to the proposed underletting have
been disclosed to and approved by the Landlord before the relevant underlease or
any agreement for its grant is entered into.   8.8   The additional provisions
relating to underletting of part only of the Property are:   8.8.1   any such
underlease shall comprise one or more contiguous whole floors of the Property
save in respect of the ground floor of the Property where two separate subleases
of the East Wing and West Wing may subsist in each case with an appropriate
number of car parking spaces; and   8.8.2   the total number of such underleases
which may subsist at any time during the Term shall not exceed four; and  
8.8.3   any such underlease shall contain provisions enabling the Tenant (as
lessor) to recover from the undertenant a due proportion of the Insurance Charge
and of the cost to the Tenant of repairing decorating and operating the
Property; and   8.8.4   any such underlease shall permit one further
underletting the whole of the underlet property only and shall preclude further
underletting of all or part of the underlet property; and   8.8.5   any such
underlease shall be excluded from the operation of sections 24-28 Landlord and
Tenant Act 1954.   8.9   The Tenant shall (unless the Landlord shall consent
otherwise):   8.9.1   enforce against any undertenant the provisions of any
underlease and shall not waive them; and



8.9.2   operate the rent review provisions contained in any underlease so as to
ensure that the rent is reviewed at the correct times and in accordance with
those provisions.   8.10  The Tenant shall not without Consent (which shall not
be unreasonably withheld or delayed):   8.10.1   vary the terms of any
underlease; or   8.10.2   agree any review of the rent under any underlease.  
8.11   The Tenant shall not require or permit any rent reserved by any
underlease to be commuted or to be paid more than one quarter in advance or to
be reduced.

22



--------------------------------------------------------------------------------



 



8.12   Any Consent granted under this paragraph 8 shall (unless it expressly
states otherwise) only be valid if the dealing to which it relates is completed
within two months after the date of the Consent.   8.13   The Tenant may (after
giving written notice to the Landlord containing all relevant information) share
occupation of the Property or any part (including use of the Board’s Car Park)
with any Group Company on condition that the sharing shall not create any
relationship of landlord and tenant and that on any occupier ceasing to be a
Group Company the occupation shall immediately cease or be otherwise documented
in accordance with this paragraph 8 and on the further condition that the
sharing and the use to which the relevant Group Company intends to put the
Property will not result in the disapplication of the Landlord’s election to
waive exemption in respect of the Property under paragraph 2(1) of Schedule 10
to the Value Added Tax Act 1994.   8.14   Within fourteen days after any dealing
with or transmission or devolution of the Property or any interest in it
(whether or not specifically referred to in this paragraph 8) the Tenant shall
give to the Landlord’s solicitors at that time notice in duplicate specifying
the basic particulars of the matter in question and at the same time supply a
certified copy of any instrument making or evidencing it, and (if appropriate)
the relevant notice served by the Tenant on the proposed undertenant in
accordance with section 38A(3)(a) of the Landlord and Tenant Act 1954 and the
appropriate declaration or statutory declaration made in accordance with
schedule 2 to the Regulatory Reform (Business Tenancies) (England and Wales)
Order 2003 (with annexures) and pay those solicitors a registration fee of £25
or such higher sum as shall be reasonable at the time.   8.15   From time to
time on demand during the Term the Tenant shall provide the Landlord with
particulars of all derivative interests of or in the Property including
particulars of rents rent reviews and service and maintenance charges payable in
respect of them and copies of any relevant documents and the identity of the
occupiers of the Property.   9   Legal Obligations and Necessary Consents  
9.1   The Tenant shall comply with all Legal Obligations relating to the
Property.   9.2   Where the Tenant receives from an Authority any formal notice
relating to the Property or the Building (whether or not the notice is of a
Legal Obligation) it shall immediately send a copy to the Landlord and if
requested by the Landlord make or join in making such objections representations
or appeals in respect of it as the Landlord may reasonably require (except those
which are to the detriment of the business of the Tenant or any permitted
occupier of the Property).   9.3   Where any Legal Obligation requires the
carrying out of works to the Property the Tenant shall (if and to the extent
required by this Lease) apply for Consent and any Necessary Consents to carry
out the works and after obtaining them the Tenant shall carry out the works to
the reasonable satisfaction of the Landlord.   9.4   Where the Legal Obligation
requires the carrying out of works on the Property the Landlord may carry out
those works (and may refuse Consent to the Tenant to carry out the part of them
which affects the Property) and the Tenant shall pay to the Landlord on demand
the proportion of the reasonably and properly incurred cost of those works which
relate to the Property and a fair proportion of any incidental fees and
expenses.   9.5   Before doing anything at the Property which requires any
Necessary Consents (and whether or not the Landlord shall have issued its
Consent to that thing under the other provisions of this Lease) the Tenant
shall:   9.5.1   obtain all Necessary Consents for the purpose; and   9.5.2  
produce copies of all Necessary Consents to the Landlord; and   9.5.3   obtain
the approval of the Landlord (which shall not be unreasonably withheld or
delayed) to the Necessary Consents and the implementation of them,      
provided that the Tenant shall not without Consent make or alter any application
for any Necessary Consent.

23



--------------------------------------------------------------------------------



 



9.6   Where any Necessary Consent implemented by the Tenant or any undertenant
or permitted occupier of the Property requires works to be carried out by a date
subsequent to Determination, the Tenant shall ensure that those works are
completed before Determination.   9.7   If the Tenant receives or is entitled to
receive any statutory compensation in relation to the Lease (other than from the
Landlord) and if Determination occurs otherwise than by effluxion of time, the
Tenant shall upon Determination pay to the Landlord a fair proportion of that
compensation.   9.8   If and when called upon to do so the Tenant shall produce
to the Landlord all plans documents and other evidence which the Landlord may
require in order to satisfy itself that this paragraph 9 has been complied with.
  10   Conduits and Plant   10.1   The Tenant shall not use the Conduits or the
Plant:   10.1.1  for any purpose other than that for which they are designed; or
  10.1.2  so as to exceed the capacity for which they are designed.   10.2   The
Tenant will keep clean and free from obstruction all Conduits in the Property.  
11   Overloading and Damage   11.1   The Tenant shall not overload any part of
the Property.   11.2   The Tenant shall not install in the Property any
machinery other than normal light and quiet office machinery and shall keep all
such machinery in good condition.   11.3   The Tenant shall not damage or
obstruct any part of the Property or any accesses to it.   11.4   The Tenant
shall not keep produce or use any Hazardous Material on the Property without
Consent nor (whether or not Consent is given) cause any Environmental Damage.  
11.5   Any request by the Tenant for Consent under paragraph 11.4 shall be in
writing and shall be accompanied by:   11.5.1   all information required to
demonstrate to the reasonable satisfaction of the Landlord that any such
Hazardous Material is necessary to the business of the Tenant and will be kept
produced or used in such manner as to comply with all Legal Obligations
applicable to such Hazardous Material and to prevent Environmental Damage; and  
11.5.2   all relevant information regarding compliance with any relevant Legal
Obligations (such information to include without limitation copies of
applications for Necessary Consents relating to any manufacturing processes
waste treatments recycling storage or disposal practices).   11.6   The Tenant
shall forthwith notify the Landlord in writing of any change in the facts and
circumstances assumed or reported in any application for or granting of Consent
or any Necessary Consent relating to any Hazardous Material kept produced or
used on the Property.   11.7   The Tenant shall indemnify the Landlord against
all losses claims or demands in respect of any Environmental Damage arising out
of the use or occupation of the Property.   12   Rights and Easements   12.1  
The Tenant shall not grant to any third party any rights of any nature over the
Property (except as permitted under paragraph 8).   12.2   The Tenant shall
preserve all easements and rights currently enjoyed by the Property and in
particular (without limitation) will not obstruct any of the windows of the
Property.

24



--------------------------------------------------------------------------------



 



12.3   The Tenant shall not do or omit to do anything whereby any right of
prescription may arise against the Landlord.   13   Entry by Landlord   13.1  
Upon reasonable prior written notice and subject always to the provisions of
paragraph 3 of Part 1 of schedule 3 (except in emergency when no notice need be
given and the provisions of paragraph 3 of Part 1 of schedule 3 shall not apply)
the Tenant shall permit the Landlord and those authorised by it at all times to
enter (and remain unobstructed on) the Property for the purpose of:   13.1.1  
exercising the rights reserved by schedule 3; or   13.1.2   inspecting the
Property for any purpose; or   13.1.3   making surveys or drawings of the
Property; or   13.1.4   erecting a noticeboard (but not so as to obstruct or
obscure any signage displayed by the Tenant) in the last 6 months of the Term
stating that the Property is to let or at any time for sale (which the Tenant
shall not remove interfere with or obscure); or   13.1.5   complying with the
Landlord’s obligations under this Lease or with any other Legal Obligation of
the Landlord; or   13.1.6   carrying out works which are the responsibility of
the Tenant under this Lease but which the Tenant has failed to do.   13.2   The
Tenant shall keep the Landlord informed of the names addresses and telephone
numbers of at least two persons who have keys to the Property.   14   Costs  
14.1   The Tenant shall pay to the Landlord on demand on a full indemnity basis
all properly incurred costs expenses losses and liabilities incurred by the
Landlord as a result of or in connection with:   14.1.1   any breach by the
Tenant of any of its covenants or obligations in this Lease and/or the
enforcement or attempted enforcement of those covenants and obligations by the
Landlord; and   14.1.2   the preparation and service of any notice under section
146 or 147 Law of Property Act 1925 notwithstanding that forfeiture may be
avoided otherwise than by relief granted by the Court.   14.2   The Tenant shall
pay to the Landlord within 7 days of written demand all properly incurred costs
and expenses incurred by the Landlord as a result of or in connection with:  
14.2.1   the preparation and service of any notice under paragraph 3.6 or any
schedule of dilapidations served during the Term or within three months after
Determination; and   14.2.2   any application for Consent under this Lease
whether or not that Consent is refused or the application is withdrawn; and  
14.2.3   the closure or determination of the registered title to this Lease.  
15   Loss of Guarantor       If (during the period whilst such guarantee
obligations shall remain enforceable) any party who has guaranteed to the
Landlord the Tenant’s obligations contained in this Lease dies or is the subject
of any of the events referred to in clause 5.1.3 then within 14 days after the
event the Tenant shall give notice of it to the Landlord and if so required by
the Landlord at the expense of the Tenant the Tenant shall within twenty eight
days after that event procure a further guarantee in the same terms from a party
acceptable to the Landlord.

25



--------------------------------------------------------------------------------



 



16   Title Matters       The Tenant (by way of indemnity only and not direct
observance) shall observe and perform all covenants in respect of the Property
arising from the Title Matters so far as they affect the Property and are still
subsisting and enforceable .

26



--------------------------------------------------------------------------------



 



Schedule 7
Landlord’s Covenants

Quiet Enjoyment

If the Tenant observes and performs the Tenant’s covenants and obligations in
this Lease the Tenant may peaceably hold and enjoy the Property during the Term
without any lawful interruption or disturbance from or by the Landlord or any
person claiming through under or in trust for the Landlord or by title
paramount.

     
Original
   
 
   
EXECUTED AND DELIVERED as a
  )
DEED by ARLINGTON PROPERTY
  )
INVESTORS UK LIMITED as attorney for Alecta
  )
pensionsförsäkring, ömsesidigt acting by:
  )
 
   

  Director
 
   
Counterpart
  Director /s/ M. J. Stibble
 
   
EXECUTED as a DEED by PHARMION LIMITED
  )
Acting by:
  )

  /s/ Wendy Kitteridge
 
   

  /s/ Michael Cosgrave

27